DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 26, 2022.
Applicant’s election without traverse of claims 1-10 and 20 in the reply filed on June 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2014/0155301 to Nelson.
Regarding Claims 1-3, 6-10
	Nelson teaches a composition comprising hydrophobic lignin-coated cellulose nanofibrils and/or lignin coated cellulose nanocrystals (Nelson, abstract, paragraph [0005], [0033], [0050], [0052], [0148], [0180], [0266], [0277]). Nelson teaches that the composition can be used as a coating for a scaffold material such as paper and board packaging (paperboard container) (Id.). Nelson does not teach the inclusion of a fluorocarbon coating. 
Regarding the product being oil-resistant, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the oil resistance of the product, the claimed properties are deemed to be inherent to the structure in the prior art since the Nelson reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, regarding the limitations directed to oil-resistance recited in the preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since Nelson teaches a substantially similar structure and composition as the claimed invention, which is used for an identical purpose, the invention of Nelson is suitable for use as claimed.
Regarding Claims 6 and 7
Regarding the limitation of the material being present in a box or container, these limitaitons are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Regarding Claim 20
Regarding the limitations  incorporated from the withdrawn process claims, said limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claim Rejections - 35 USC § 103
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0155301 to Nelson as applied to claims 1-3, 6-10 and 20 above, in view of USPN. 5,567,277 to Elliot.
Regarding Claims 4-5
	Nelson teaches further chemically modifying the lignin but does not specifically teach that there are two lignin phases having a differing degree of sulfonation. However, Elliot teaches a cellulose coating composition for making paper or paperboard wherein a sulfonated lignin is applied to the cellulose (Elliot, abstract). Elliot teaches that applying this sulfonated lignin component results in producing paper or paperboard having improved drainage, retention and formation properties that are superior to results of others previously achieved (Id., column 4, lines 43-54). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of Nelson and to further apply a sulfonated lignin component as taught by Elliot, motivated by the desire to form a paper or paperboard product having  improved drainage, retention and formation properties that are superior to results of others previously achieved. The resulting structure would necessarily comprise two different phases of lignin with differing degrees of sulfonation due to the different methods of making said lignin components. Furthermore both lignin components would be expected to coat the surface and the pores of said cellulose material and therefore be associated therewith. 
Claims 1-2, 6-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0202870 to Malmborg, in view of USPN. 5,567,277 to Elliot.
Regarding Claims 1-2 and 8-9
	Malmborg teaches a coating composition comprising cellulose nanofibrils for a scaffolding material such as paper and paperboard and may be used in packaging materials (Malmborg, abstract, paragraph [0002], [0051], [0081]). Malmborg does not teach the inclusion of a fluorocarbon coating. Malmborg does not teach that the nanocellulose is coated with lignin. However, Elliot teaches a cellulose coating composition for making paper or paperboard wherein a sulfonated lignin is applied to the cellulose (Elliot, abstract). Elliot teaches that applying this sulfonated lignin component results in producing paper or paperboard having improved drainage, retention and formation properties that are superior to results of others previously achieved (Id., column 4, lines 43-54). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of Malmborg and to further apply a sulfonated lignin component as taught by Elliot, motivated by the desire to form a paper or paperboard product having  improved drainage, retention and formation properties that are superior to results of others previously achieved.
Regarding Claims 6 and 7
Regarding the limitation of the material being present in a box or container, these limitaitons are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 20
Regarding the limitations  incorporated from the withdrawn process claims, said limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786